Citation Nr: 1026125	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-17 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 
1991.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in April 2010.  A 
transcript of the hearing is associated with the claims files. 

The issue of entitlement to service connection for bilateral leg 
disability is addressed in the Remand that follows the Order 
section of this decision.
 

FINDINGS OF FACT

1.  On April 14, 2010, prior to the promulgation of a decision in 
the appeal on the issue of entitlement to service connection for 
a left knee disorder, the Board received notification from the 
Veteran that a withdrawal of this appeal is requested.

2.  The Veteran has PTSD resulting from stressful experiences 
during convoy operations in the Persian Gulf War.

3.  The Veteran is not diagnosed with chronic fatigue syndrome; 
his fatigue symptoms are associated with the service-connected 
fibromyalgia.

4.  From March 30, 2006, the Veteran's irritable bowel syndrome 
has been manifested by diarrhea causing moderate abdominal 
distress.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of 
entitlement to service connection of a left knee disability by 
the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304(f) (2009).  

3.  Chronic fatigue syndrome was not incurred in or aggravated by 
active service, and its incurrence.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009). 

4.  The criteria for an initial rating in excess of 10 percent 
for irritable bowel syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for several disorders and 
also seeks an increased initial evaluation for his service-
connected irritable bowel syndrome.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran in this case was provided adequate VCAA notice, to 
include notice with respect to the effective-date and disability-
rating elements of his claims, by a letter mailed in April 2006, 
prior to the November 2006 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
associated with the record.  Post-service treatment records have 
been obtained from those VA and non-VA providers identified by 
the Veteran as having relevant records.   The Veteran has also 
been afforded appropriate VA examinations, the most recent of 
which was in April 2009. 

Accordingly, the Board will address the merits of the claims.

Dismissal of Issue on Appeal

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed the Board during his 
hearing on April 14, 2010, that he desires to withdraw his appeal 
on the issue of entitlement to service connection for a left knee 
disability; this withdrawal is documented in the hearing 
transcript.  Hence, there remains no allegation of error of fact 
or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the 
appeal for service connection for left knee disability.

Entitlement to Service Connection

General Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 
(f).

Recent amendments to the regulation have eliminated the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was diagnosed 
in service and in some claims in which the claimed stressor is 
related to the claimant's fear of hostile military or terrorist 
activity.  

Service treatment records (STRs) show no indication of the 
presence of a psychiatric disorder during active service.  His 
separation examination in September 1991 showed that his 
psychiatric status was normal.  STRs document that the Veteran 
was involved in an automobile accident in November 1985 in 
Louisiana in which he suffered a head injury and multiple facial 
lacerations requiring sutures, although there were no fractures 
noted on X-ray. 

The Veteran's service personnel records (SPRs) show he served in 
military occupational specialty 76W10 and 77F10 (petroleum supply 
specialist), including service in Southwest Asia during the 
period January-April 2001.  There is no objective evidence of 
participation in combat.  He was discharged from service for 
failure to meet the weight control standard.

The Veteran presented to a VA clinic in August 2005 to follow up 
on blood tests; during the consultation he indicated significant 
problems with PTSD and depression.  He stated that he worked in 
Iraq as a gasoline truck driver at great risk and had nightmares 
of dismembered bodies.  He also reported his father had committed 
suicide about one year previously, which weighed very heavily on 
the Veteran.  The physician's impression was symptoms of PTSD and 
depression related to both military experiences and his father's 
suicide.

The Veteran submitted a statement in March 2006 asserting that 
during Operation Desert Storm he drove a fuel truck in convoys 
during which small groups of enemy soldiers would be engaged and 
either captured or killed.  

The Veteran was examined by a VA psychiatrist affiliated with the 
Center for Traumatic Stress in March 2006.  He reported having 
served in Iraq for four months as a gasoline truck driver, 
driving through fires raging on both sides of the road and in 
constant fear of being hit by incoming fire with resulting 
explosion of his vehicle.  Having to drive at slow convoy speeds 
made him feel more vulnerable.  He also saw mutilated and damaged 
bodies strewn about as he drove.  Upon returning to the United 
States he developed a constellation of PTSD symptoms.  He also 
reported an earlier motor vehicle accident during service that 
had caused PTSD symptoms, but those symptoms resolved within two 
years.  The examiner diagnosed PTSD and rule out major depressive 
disorder; in Axis IV (psychosocial and environmental problems) 
the examiner listed Persian Gulf combat, automobile accident and 
unremitting physical complaints.

The Veteran had a Gulf War Guidelines VA examination in July 2006 
in which he reported anxiety and depression.  The examiner's 
diagnosis was depression.  He also underwent a VA psychiatric 
evaluation by a psychologist who did not have access to the 
claims file.  The examiner reviewed the Veteran's VA treatment 
record and noted the Veteran's history in detail, including the 
stressors noted above.  The psychologist conducted a clinical 
interview and diagnosed PTSD as related to Gulf War experiences.

The Veteran submitted a stressor statement in September 2006 
stating that during the Persian Gulf War he was assigned to a 
forward task force in which there were two gasoline tank trucks, 
of which he drove one.  During convoys he would come under fire 
from both sides of the road, and have to take cover beside the 
vehicle.  There were constant gas alarms from shells and bombs.  
He helped to unload dead American soldiers from helicopters and 
saw their mutilations.  He witnessed tank battles and saw tanks 
being blown up.

The RO reviewed the file in September 2006 but concluded the 
Veteran had not identified a stressor in sufficient detail to 
warrant submitting a request for verification to the Center for 
Unit Records Research (CURR).

The Veteran testified before the Board in April 2010 that during 
the Persian Gulf War he was attached to another unit, and being 
the "outsider" was assigned the worst vehicle and the most 
dangerous and undesirable jobs.  He had to operate this 
inadequate tanker truck in convoys, often at night, for more than 
17 hours at a time.  There was danger from mines in the road and 
also from fires burning on both sides of the road.  Outside 
Baghdad he helped unload bodies of American soldiers who had been 
killed in action from helicopters; these bodies were badly 
mutilated.  He also referred to the motor vehicle accident in 
1985 in which he was a passenger in the back seat of a car that 
was involved in a head-on collision; the Veteran was thrown 
through the windshield and thought he was going to die.
  
The above evidence shows that the Veteran is competently 
diagnosed with PTSD associated with "combat" in the Persian 
Gulf War.  The Board has found the Veteran's testimony that the 
truck he was driving came under enemy fire to be credible.

In addition the Board finds the Veteran has asserted convoy-
related stressors that have been internally consistent and are 
externally consistent with the circumstances of his service.  In 
sum, the Board finds the Veteran's claimed Persian Gulf War 
stressors associated with driving a gasoline truck in hazardous 
convoy conditions are consistent with his service record.  
Further, he has been competently diagnosed with PTSD as 
associated with those stressors.  Accordingly, the criteria for 
service connection for PTSD are met.

Service Connection for Chronic Fatigue Syndrome

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service-connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  See 
Extension of the Presumptive Period for Compensation for Gulf War 
Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following: fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders. 38 C.F.R. § 3.317(b).

STRs show the Veteran was treated in February 1987 for flu-like 
symptoms including "weak feeling;" the clinical impression was 
viral syndrome.  In August 1987 he again complained of flu-like 
symptoms including strong malaise and fatigue; the clinical 
impression at the time was sinusitis.  There were no other 
reported fatigue symptoms during active service.  His separation 
physical examination in September 1991 showed clinical neurologic 
evaluation as "normal."

The Veteran submitted a statement in March 2006 asserting that 
during Operation Desert Storm he drove a fuel truck in convoys 
through burning oil fields and was also given shots with various 
undisclosed sera.  After return from the Persian Gulf area he was 
diagnosed with chronic fatigue syndrome; the Veteran attributed 
his failing health to the stress and chemicals to which he was 
subjected in the Persian Gulf.   

The Veteran submitted a stressor statement in September 2006 
stating that he started having health problems in Saudi Arabia 
but nobody took him seriously.

The Veteran had a Gulf War Guidelines VA examination in July 2006 
in which he cited chronic fatigue since 1991.  The examiner 
performed a clinical examination and noted observations in 
detail.  The examiner stated the Veteran's chronic fatigue was 
most likely related to depression. 

The Veteran had a VA rheumatology consult in August 2006 for 
evaluation of the Veteran's generalized musculoskeletal 
complaints.  The examiner performed a clinical evaluation and 
noted observations in detail.  The examiner's impression was 
polyarthralgia and fatigue.   The examiner noted the Veteran's 
symptoms were most consistent with a fibromyalgia picture but 
also typical of Gulf War syndrome.  A subsequent VA rheumatology 
note in April 2007 noted an impression of fibromyalgia - typical 
picture with irritable bowel syndrome and sleep disturbance.

The Veteran's employer submitted a statement in April 2009 
stating that during the past 3 years the Veteran's ability to 
work more than a couple of hours had diminished greatly, and the 
Veteran would wear out quickly.

The Veteran testified before the Board in April 2010 that he had 
symptoms of Gulf War Syndrome in Saudi Arabia (chronic diarrhea, 
shakes, headaches, feeling of heaviness in the extremities, and 
aching joints) but such symptoms were officially discounted at 
the time.  If he currently does anything physical for more than 2 
or 3 hours at a time he feels like he has the flu; every joint 
hurts and even his hair hurts.

On review of the evidence above the Board finds the Veteran has 
not been formally diagnosed with chronic fatigue syndrome.  
However, since he has asserted a theory of causation due to an 
undiagnosed or multi-symptoms illness the Board must consider 
whether he has compensable symptoms attributable to his service 
in the Persian Gulf War, however diagnosed.

As noted above, a VA examiner in July 2006 stated the Veteran's 
current chronic fatigue was most likely related to depression; 
however, thereafter a VA rheumatologist determined the Veteran's 
fatigue to be associated with fibromyalgia, for which service-
connection was granted by a rating decision in August 2009.  
Thus, the Board concludes that the veteran's chronic fatigue is a 
symptom for consideration in rating the Veteran's fibromyalgia.  
He does not have a separate and distinct disorder manifested by 
chronic fatigue.



Evaluation of Irritable Bowel Syndrome

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation. 38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with irritable bowel 
syndrome.  The RO has evaluated the disability under Diagnostic 
Code 7319 (irritable colon syndrome including spastic colitis, 
mucous colitis, etc.).  The rating criteria are as follows.  A 
rating of 0 percent is awarded for mild symptoms (disturbance of 
bowel function with occasional episodes of abdominal distress).  
A rating of 10 percent is awarded for moderate symptoms (frequent 
episodes of bowel disturbance with abdominal distress).  A rating 
of 30 percent is awarded for severe symptoms (diarrhea, or 
alternating diarrhea and constipation, with more-or-less constant 
abdominal distress).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability except as discussed below.  

The veteran was granted service connection and a 10 percent 
rating for irritable bowel syndrome, effective March 30, 2006.

Private medical records from Carilion Medical Associates show 
treatment for left lower abdominal pain with "some diarrhea" 
once per month during the previous seven years (September 1998).  
He had rectal bleeding in June 2000 and was diagnosed with mild 
colitis confined to the rectum and lower sigmoid.  Colonoscopy in 
June 2000 showed an impression of mild inflammation of the left 
side of the colon.  In July 2000 he complained of an episode of 
rectal bleeding, but biopsy showed only congested mucosa.

The Veteran presented to the VA clinic in February 2004 to 
establish care.  The examiner noted a history of "measles" of 
the colon, currently asymptomatic.

The Veteran had a Gulf War Guidelines VA examination in July 2006 
in which he reported nausea, diarrhea, indigestion, heartburn, 
and hemorrhoids.  He denied vomiting, constipation, hernia, 
dysphagia, abdominal mass or swelling, regurgitation, jaundice or 
hematemesis.  He endorsed melana 6 months previously and fecal 
incontinence every 6 months to a moderate degree.  He also 
endorsed abdominal pain in the left lower quadrant 3-4 times per 
month.  Gastrointestinal examination showed no clinical 
abnormalities (normal inspection, normal bowel sounds, no 
tenderness or masses, no abdominal guarding and no periods of 
incapacitation).  The examiner stated "irritable bowel" was a 
presumptive diagnosis because there were no previous diagnostic 
evaluations.

As noted above, VA rheumatology clinic notes dated in August 2006 
and April 2007 note the Veteran's report of intermittent 
diarrhea.  The rheumatology notes suggest diarrhea is a symptom 
associated with the service-connected fibromyalgia.

The record contains a May 2007 lay statement from Lehman Carico 
stating he had worked with the Veteran from 1997 until 2003 and 
had observed the Veteran having to carry tissue with him 
everywhere in case of an emergency.

The Veteran presented to a VA clinic in July 2007 complaining of 
bright red blood per rectum for the past two days.  He also 
reported abdominal pain under the left rib cage with sensation of 
bloating, and history of episodes of diarrhea one week per month 
and often associated with rectal bleeding at the end of the 
episode.  Clinical examination and computed tomography (CT) of 
the abdomen were grossly normal.  The Veteran was referred for a 
gastrointestinal consult. 

The Veteran had a VA colonoscopy in July 2007.  The impression 
was mild erythema in the sigmoid, rule out inflammatory bowel 
disorder (IBD).  However, a biopsy specimen of the bowel taken 
during the colonoscopy had no diagnostic changes and was negative 
for IBD.
 
The Veteran had a VA barium enema in August 2007 that was 
essentially normal.
The Veteran's employer submitted a statement in April 2009 
stating that during the past 3 years the Veteran had been 
constantly having problems with needing to go to the bathroom on 
an emergency basis.  

The Veteran had a VA examination in April 2009 in which he 
reported onset of cramps and bloody diarrhea in service; over-
the-counter medications thereafter eased the cramping but not the 
diarrhea.  He reported diarrhea 5-7 times per month with 
occasional cramping and associated nausea; he endorsed 
incontinence when unable to get to the restroom in time.  The 
most recent episode had been 3 days before and had lasted for 2 
days.  He characterized the course of the disorder since onset as 
intermittent, with remissions.  His current treatment was to eat 
a bland diet and try to reduce stress.  Physical examination of 
the abdomen was essentially normal.  However, the examiner 
diagnosed irritable bowel syndrome (IBS).

The examiner stated the Veteran's IBS caused significant effects 
on his occupation due to incontinence and pain, and that the 
Veteran had to change jobs due to the disorder (the Veteran had 
reported he currently worked part-time during the summer; he had 
given up fulltime work as a self-employed contractor because such 
work caused stress, which aggravated his IBS).  In regard to non-
occupational activities of daily living (ADLs) the IBS caused 
moderate limitation of sports, mild limitation of shopping and 
traveling, and no limitation of other ADLs (chores, exercise, 
recreation, feeding, bathing, dressing, toileting or grooming).

The Veteran testified before the Board in April 2010 that he had 
to give up his business because the stress from the business 
caused diarrhea.  He reported experiencing episodes of diarrhea 2 
weeks out of every month, lasting a week at a time.  These 
episodes tended to be unpredictable but exacerbated by stress.  
He endorsed cramping but denied constipation.  If symptoms 
persisted for more than one day, the diarrhea would be bloody, 
and such occasions would be associated with nausea.

On review of the evidence above, the Board finds the Veteran's 
IBS has been manifested by moderate symptoms throughout the 
period under review.  The Veteran's IBS is shown to be 
characterized by frequent diarrhea and is thus squarely within 
the schedular definition of "moderate" IBS.   The higher 30 
percent rating criteria define "severe" IBS as diarrhea with 
more or less constant abdominal distress, but in this case the 
Veteran's diarrhea is shown to be intermittent/recurrent.  
Accordingly, the disability more closely approximates the 
schedular criteria for the currently-assigned rating.

In reaching this decision, the Board has considered the Veteran's 
statements and the other lay evidence of record.  However, even 
affording the Veteran full competence and credibility, nothing in 
the lay evidence provided shows the Veteran's symptoms have more 
closely approximated the criteria for a higher evaluation.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2008).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The record reflects that the manifestations of the disability, 
diarrhea and abdominal distress, are contemplated by the 
applicable schedular criteria.  The Board has considered the 
Veteran's testimony that he had to give up his contracting 
business due to his IBS, but during the same hearing he testified 
he gave up his business due to physical weakness and muscle 
aches.  In any event, disability ratings are based on average 
industrial impairment, rather than an individual's specific 
industrial impairment.  In this case, there is no indication that 
the average industrial impairment from the disability would be in 
excess of that contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this claim 
for extra-schedular consideration is not in order.


ORDER

The appeal for entitlement to service connection for a left knee 
disability is dismissed.

Service connection for PTSD is granted.

Service connection for chronic fatigue syndrome is denied.

An initial rating in excess of 10 percent for irritable bowel 
syndrome is denied.



REMAND

The Board finds additional development is required before the 
claim for service connection for a bilateral leg disorder is 
decided.

The Veteran was afforded a Gulf War Guidelines VA examination in 
July 2006.  The examiner reviewed VA treatment records but did 
not have the claims file available.  The examiner found no 
current disorder of the legs on examination, and the RO thereupon 
denied service connection in part based on that examination 
report; however, the examiner did not refer to the in-service 
compartment syndrome of the legs that was documented in STRs and 
that the Veteran asserts has been chronic since service.

Because the medical evidence of record is inadequate, the Board 
has determined the Veteran should be afforded a VA examination to 
determine whether he has a current disability of the legs that is 
etiologically related to the compartment syndrome he experienced 
during active service.   38 C.F.R. § 3.159(c)(4); Glover v. West, 
185 F.3d 1328, 1332 (Fed. Cir. 1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a 
physician with sufficient expertise to 
determine the nature and etiology of the 
Veteran's claimed bilateral leg disorder.  
The claims folders must be made available to 
and reviewed by the examiner.

In considering the record, the examiner is 
requested to particularly note that service 
treatment records show the Veteran was 
treated in service for compartment syndrome 
of the legs.  

Based on examination of the Veteran and 
review of the claims files, the examiner 
should express an opinion with respect to 
each currently present disorder of each leg 
as to whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's active 
service, to include compartment syndrome.

If there are objective indications of 
disability of either leg that are not 
attributable to a known clinical diagnosis, 
the examiner should so state and should 
identify the objective indications.

The rationale for all opinions expressed 
should be provided.

2.  The RO or the AMC  should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue remaining on appeal.  
If the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or the 
AM should furnish to the Veteran and his 
representative a supplemental statement of the 
case and afford them the requisite opportunity 
to respond before the case is returned to the 
Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


